*429The determination that petitioner violated agency rules by uttering anti-Semitic remarks and engaging in anti-Semitic conduct, for the purpose of harassing a Jewish coworker, is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). We perceive no basis to disturb the administrative law judge’s credibility determinations (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The penalty of termination does not shock our sense of fairness in light of petitioner’s conduct and his prior disciplinary history (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Andrias, J.P, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.